PER CURIAM:
Epitomized Opinion
Bessie Rosansky sued Boris Rosansky, her husband, in the lower court for permanent alimony and “at least one-half of certain property” of the husband. The lower court ordered that Boris should convey by a • deed ixf fee simple to Bessie R. an individual half of said property for alimony, and if he failed so to do, the court order should operate as such conveyance. Boris was also ordered to pay a certain weekly sum to Bessie R., which alimony was made a lien on the real property of said Boris. A motion for a new trial by Boris was overruled. The. Court of Appeals in granting a new trial held:
1. Allowance of alimony in Ohio is regulated entirely by statute and the courts have no equitable congnizance of the same.
2. An order dividing the husband’s property and awarding part of it as alimony is an attempt at equitable division, contrary to 11198 GC.